856 F.2d 194
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Raymond JACKSON, Plaintiff-Appellant,v.Michael DUTTON;  William McIntyre;  Les Harrison, Defendants-Appellees,Jack Morgan;  Vanessa Armstrong, Defendants.
No. 88-5332.
United States Court of Appeals, Sixth Circuit.
Sept. 1, 1988.

Before LIVELY, RYAN and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
This pro se Tennessee state prisoner appeals the district court's judgment dismissing his civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983.


3
Seeking monetary and injunctive relief, plaintiff, an inmate at the Tennessee State Penitentiary, filed suit alleging that the prison's policy of prohibiting inmates from receiving incoming telephone calls from their attorneys unreasonably restricts his constitutional right of access to the courts.  Plaintiff also alleged a due process violation when defendant McIntyre failed to act upon a grievance plaintiff had filed regarding the prison's telephone policy.  The magistrate recommended that summary judgment be entered for the defendants because the prison's telephone policy did not unreasonably restrict plaintiff's right of access to the courts and because McIntyre had in fact processed plaintiff's grievance.  The district court adopted the magistrate's recommendation over plaintiff's objections.


4
Upon review, we conclude the district court properly dismissed the complaint for the reasons set forth in the magistrate's report, as adopted by the district court, dated January 21, 1988.


5
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.